Citation Nr: 1119312	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left eye disability. 

2.  Entitlement to service connection for a left eye disability.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hand tremors. 

4.  Entitlement to service connection for bilateral hand tremors.

5.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to October 1951.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing at the RO before the undersigned in December 2010.  A transcript of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left eye disability and bilateral hand tremors, and entitlement to special monthly compensation based on the need for aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In April 2003, the RO denied service connection for a left eye disability.  The Veteran filed a timely notice of disagreement, subsequently withdrew the notice of disagreement, and that decision is now final.

2.  The evidence presented since the April 2003 denial action relates to an unestablished fact necessary to establish the claim, and, in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a left eye disability.

3.  In August 2004, the RO denied service connection for bilateral hand tremors.  The Veteran was provided notice of the denial, filed a timely notice of disagreement, was issued a statement of the case, did not file a timely substantive appeal, and that decision is now final.

4.  The evidence presented since the August 2004 denial action relates to an unestablished fact necessary to establish the claim, and, in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for bilateral hand tremors.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim for service connection for a left eye disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received, and the claim for service connection for bilateral hand tremors is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service treatment records are negative for any findings, complaints, or treatment of a left eye or hand condition.  These records also note that the Veteran was involved in a motor vehicle accident on October 1, 1951.  He stated that his left leg, ankle, and foot were injured, as well as his upper back.  X-rays of the thoracic spine were normal, and a contusion of the left foot was diagnosed.  

On VA pension examination in December 1952, there were no complaints or findings regarding a traumatic brain injury (TBI), hand disability or left eye disability.  

VA treatment records note that the Veteran complained of pins and needles in the hands in September 1974.  On VA examination in February 1977, the Veteran complained of hand numbness and burning.  A VA treatment record dated in August 1980, the Veteran complained of hand stiffness.  The diagnosis was hand pain, possible carpal tunnel syndrome versus syringomyelia.  

A Social Security Administration (SSA) Bureau of Hearings and Appeals decision dated in July 1979 granted the Veteran disability benefits.  At his SSA hearing in September 1978, the Veteran stated that his vision in his left eye is diminished and he feels a burning in his left eye.  

In a VA neurology attending note dated in February 2003, essential hand tremor was diagnosed.  The Veteran stated that this condition was due to an inservice brain concussion.  

Service connection for loss of use of the left eye was denied in an April 2003 decision.  The RO considered the evidence noted above, and found that there was no medical evidence showing that a left eye disability began in service or linked any current left eye disability to service.  The Veteran filed a timely notice of disagreement.  

A fee basis examination was conducted in January 2004.  The Veteran stated that he has had hand tremors since service due to spinal cord injury from a motor vehicle accident.  The examiner stated that the Veteran hand tremors were not due to his service-connected low back disability.  

Service connection for bilateral hand tremors was denied in an August 2004 decision.  The RO considered the evidence noted above, and found that there was no medical evidence showing that bilateral hand tremors began in service or is related to his service-connected low back disability.  The Veteran filed a timely notice of disagreement, and a statement of the case was issued in September 2004.  However, he did not file a timely substantive appeal, and the decision is final.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.

In an October 2004 statement, the Veteran indicated that he would withdraw his left eye claim if he were granted a total disability rating due to individual unemployability (TDIU).  As TDIU was granted that month, the notice of disagreement regarding the left eye claim is withdrawn, and the April 2003 decision rating decision is final.  See 38 C.F.R. § 20.204(c).

In December 2006, the Veteran again requested service connection for bilateral hand tremors.  

In February 2007, the Veteran again requested service connection for a left eye disability, and submitted letter from a VA optometry resident who stated that the Veteran has vision loss in the left eye secondary to optic nerve damage from an inservice motor vehicle accident.  

When a claim is the subject of a prior final denial, it may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the RO's action regarding this issue.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously submitted to agency decision makers, and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The evidence received subsequent to the prior rating decisions is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board will reopen the Veteran's left eye disability claim based on receipt of a February 2007, letter from a VA optometry resident who stated that the Veteran has vision loss in the left eye secondary to optic nerve damage from an inservice motor vehicle accident.  This statement relates to an unestablished fact necessary to establish the claim, and, in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a left eye disability.

The Board will reopen the Veteran's bilateral hand tremors claim based on the Veteran's statements that the condition was caused by an inservice concussion as opposed to the service-connected low back disability, which was the basis for the previous denial.  This statement relates to an unestablished fact necessary to establish the claim, and, in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for a left eye disability.


ORDER

The claim for service connection for a left eye disability is reopened.  To this extent only, the appeal is granted.

The claim for service connection for bilateral hand tremors is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran contends that he has a left eye disability and bilateral tremors due to his inservice motor vehicle accident.  He has stated that the inservice motor vehicle accident caused a TBI, which he stated, either caused a coma or concussion.  There are notations of  an inservice motor vehicle accident, however, there no records among the service treatment records indicating treatment for any such TBI, left eye disability or bilateral hand tremors.  The Board finds that the Veteran's claims file does not contain sufficient medical evidence for VA to make a decision on the service connection claim.  The claims must therefore be remanded for examinations.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4); see McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the Veteran should be afforded a VA examination to evaluate his current need for regular aid and attendance of another person or by reason of being housebound.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4); see Caffrey v. Brown, 6 Vet. App. 377 (1994).  The VA examinations conducted to date have considered both service-connected and nonservice-connected disabilities.  

In addition, the potential outcome of the claims for service connection for left eye and bilateral hand disabilities could affect the outcome of the issue of whether the Veteran's service connected disabilities would meet the requirements for special monthly compensation.  See 38 C.F.R. §§ 3.350, 3.352.  Accordingly, the special monthly compensation claim is considered to be inextricably intertwined with the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran a VA neurological examination in order to determine the nature, severity, and etiology of any left eye disability or hand tremors due to a putative inservice traumatic brain injury (TBI).  All indicated tests and studies should be accomplished.  Following the examination and in conjunction with a review of the claims file, it is requested that the examiner render an opinion as to whether it is as likely as not that any left eye disability or hand tremors diagnosed is related to the Veteran's period of military service. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

2.  Schedule the Veteran for a VA examination to determine the nature and resulting limitations of her disabilities.  A VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) must be completed as well.  The claims folder must be made available to the examiner.  All indicated tests or studies should be accomplished.  The examiner should comment upon the resulting limitations from the Veteran's identified disabilities.  Her current service-connected disabilities are PTSD and low back disability.  The examiner should address the following:

(a) whether the Veteran requires the regular assistance of another person in activities of daily living, to include consideration of whether the Veteran is able to dress or undress herself, to keep herself ordinarily clean and presentable; to feed herself, or to attend to the wants of nature, and, if so, why;

(b) whether the Veteran requires the assistance of another in protecting herself from the ordinary hazards of daily living, and, if so, why; (c) whether the Veteran is restricted to her home or the immediate vicinity thereof; and, (d) to what extent the above limitations are due to the Veteran's service-connected disabilities.  Any opinions expressed by the examiner must be accompanied by a complete rationale; and

(c) whether his service-connected disabilities render him housebound.

3.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D.P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


